Dunbar, J.,
(dissenting).—Conceding for the purposes of this case the application of the rule of liberal construction in favor of the grantee, I still think the facts pleaded constituted a cause of action. It is true the condition does not specify a particular time, but for that reason it must be construed to mean a reasonable time. The assertion of the appellant that the nature of the abandonment is not determined by the length of time during which the land shall not be used for railroad purposes, but is determined by the intention of the railroad company in respect thereto, smothers all investigation of the question at issue. The intention of the company can certainly be determined by its acts, and the failure of the company to use the land for railroad purposes is at least a circumstance tending to prove the intention and the nature of the abandonment, especially in view of the plain provision in the deed that in case said land shall cease to be used for railroad purposes it shall revert. The *90provision is a plain one, and in my opinion its unexplained violation for four years ought to work a forfeiture of the land conveyed.